COURT OF APPEALS OF VIRGINIA


Present: Judges Willis, Fitzpatrick and Annunziata
Argued at Alexandria, Virginia


SAMUEL WISE CHANG
                                     MEMORANDUM OPINION * BY
v.   Record No. 2599-95-4         JUDGE JOHANNA L. FITZPATRICK
                                        NOVEMBER 5, 1996
COMMONWEALTH OF VIRGINIA


         FROM THE CIRCUIT COURT OF THE CITY OF ALEXANDRIA
                     Alfred D. Swersky, Judge
          Cary Steven Greenberg (John M. Tran;
          Greenberg, Bracken & Tran, on briefs), for
          appellant.

          Marla Graff Decker, Assistant Attorney
          General (James S. Gilmore, III, Attorney
          General, on brief), for appellee.



     Samuel Wise Chang (appellant) was convicted in a jury trial

of unlawfully distributing anabolic steroids and unlawfully

prescribing Schedule III controlled substances.    On appeal, he

contends that the trial court erred in:   (1) finding the evidence

sufficient to support convictions for the unlawful distribution

of anabolic steroids; (2) improperly instructing the jury

regarding the elements of the offenses; (3) allowing the

Commonwealth's expert witness to testify regarding the

potentially harmful side effects of anabolic steroids; (4)

allowing the Commonwealth's expert witness to testify regarding

the hypothetical treatment of a patient; (5) finding the evidence

sufficient to support convictions for the unlawful prescribing of
     *
      Pursuant to Code § 17-116.101 this opinion is not
designated for publication.
hydrocodone; (6) allowing the Commonwealth's expert witness to

testify regarding the appropriate use of anabolic steroids; (7)

denying appellant's motion to suppress the evidence seized from

appellant's office; and (8) denying appellant's motion to

suppress the evidence recovered though the use of undercover body

wires.   For the following reasons, we affirm the trial court.
                            BACKGROUND

     Appellant is a general physician licensed to practice in

Virginia.   From the fall of 1992 through the spring of 1994,

appellant prescribed to various individuals anabolic steroids

including Decadurabolin, Halotestin, Testosterone Cypionate,

Anadrol, and the drugs Vicodin and Hydrocodone.
     The Alexandria Police Department obtained a search warrant

for appellant's office after gathering information in an

undercover investigation that included drug purchases by

undercover police officers and others who wore "body wires."

During the search of appellant's office, the police seized

certain named patient files, as well as records of patients not

specifically named in the search warrant.   As a result of the

undercover investigation, appellant was indicted on seventeen

counts of unlawfully and feloniously distributing anabolic

steroids, and seven counts of unlawfully prescribing a schedule

III controlled substance.

     On May 18, 1995, the trial court denied appellant's motions

to suppress the evidence obtained from the search of appellant's




                                 2
office and evidence recovered through the use of body wires.

     At trial, over appellant's objections, the court allowed the

Commonwealth's witness, Dr. Frank Petrone (Dr. Petrone), to

testify as an expert regarding (1) medically acceptable practices

of dispensing anabolic steroids; (2) harmful side effects of

abusing large quantities of anabolic steroids; and (3) the

hypothetical treatment of a patient.    Appellant's expert witness,

Dr. Alvin Goldstein (Dr. Goldstein), testified that anabolic

steroids, although recently in disfavor by the medical community,

have "medically acceptable" applications, especially when

administered in small doses.
                 I.     SUFFICIENCY OF THE EVIDENCE

     At trial, appellant moved to strike the evidence and to

dismiss the misdemeanor counts because he claimed there was "no

sufficient evidence for the jury to find that there was in fact

bad faith in this doctor prescribing these medications for pain."

(Emphasis added).     Appellant then moved to strike and dismiss

the remaining felony counts, because "there's been nothing

offered which would show a reasonable juror beyond a reasonable

doubt that there was bad faith of [appellant] with respect to the
. . . felony counts."    (Emphasis added).   Later, at the close of

all the evidence, appellant made merely "a motion for the record

for a motion to strike the evidence in all the counts."

     On appeal, appellant contends that he should not have been

convicted of unlawful distribution of anabolic steroids, in




                                   3
violation of Code § 18.2-248.5, because the evidence did not

support a finding that he "distributed" (emphasis added) the

steroids and that the evidence did not support his convictions of

unlawfully prescribing hydrocodone in violation of Code

§§ 18.2-260 and 54.1-3408.

     The Court of Appeals will not consider an argument on appeal

that was not presented to the trial court.       Jacques v.

Commonwealth, 12 Va. App. 591, 593, 405 S.E.2d 630, 631 (1991)

(citing Rule 5A:18).
     Appellant argues that, even though he failed to preserve

these issues in the trial court, the ends of justice exceptions

to Rule 5A:18 should be applied.

     "[T]o avail himself of the [ends of justice exception] the

defendant ha[s] to affirmatively show [that] 'a miscarriage of

justice [has] occurred, not . . . that a miscarriage might have

occurred' [and it] requires that the error be clear, substantial

and material."   Brown v. Commonwealth, 8 Va. App. 126, 132, 380
S.E.2d 8, 11 (1989) (quoting Mounce v. Commonwealth, 4 Va. App.
433, 436, 357 S.E.2d 742, 744 (1987)).    The record does not

reflect a reason to invoke this exception.       Accordingly, Rule

5A:18 bars our consideration of these issues.
                       II.   JURY INSTRUCTIONS

     Next, appellant argues that the trial court improperly

instructed the jury regarding the elements of distribution of

anabolic steroids, by expanding the definition of "distribute" to




                                   4
include "administer[], prescribe[] or dispense[]," and did not

properly instruct the jury regarding the "good faith" element of

the offenses.

      Appellant failed to object at trial to the "distribution"

aspect of this instruction.   "No ruling of the trial court will

be considered as a basis for reversal unless the objection was

stated together with the grounds therefor at the time of the

ruling, except for good cause shown or to enable the Court of

Appeals to attain the ends of justice."   Rule 5A:18.

Accordingly, Rule 5A:18 also bars our consideration of this

question on appeal, and the record reflects no reason to invoke

the good cause or ends of justice exceptions to Rule 5A:18

regarding this issue.   Brown, 8 Va. App. at 132, 380 S.E.2d at

11.

      Both appellant and the Commonwealth submitted proposed

instructions on "good faith."   The judge considered the

instructions proffered and, pursuant to appellant's request that

the jury be instructed that a conviction could not be based on

the civil negligence standard, fashioned a compromise instruction

including the sentence "[m]ere negligence is not a lack of good

faith."   Appellant now argues that the jury should have been

instructed on the definition of negligence.   However, he did not

make this argument at trial, nor did he request such an

instruction at trial.   Jacques, 12 Va. App. at 593, 405 S.E.2d at

631; Rule 5A:18.



                                 5
     Furthermore, "[w]hile the ends of justice exception is

narrow, the exception 'requires correction of an instruction

which allows a jury to convict a defendant without proof of an

element of a crime.'"    Allen v. Commonwealth, 20 Va. App. 630,

639, 460 S.E.2d 248, 252 (1995) (citations omitted).      We hold

that the trial court properly instructed the jury and no element

of the crime was unproven.
                  III.   EXPERT WITNESS TESTIMONY

     Appellant next argues that the trial court erred in

qualifying the Commonwealth's witness Dr. Petrone as an expert

regarding the use of anabolic steroids; in allowing him to

testify regarding adverse side effects of steroid abuse; and in

allowing him to give an opinion based on a hypothetical patient.

After objecting to Dr. Petrone's credentials and testimony,

appellant specifically questioned his own expert, Dr. Goldstein,

regarding the "medically accepted uses of anabolic steroids" and

whether he agreed with Dr. Petrone's statement that "as of 1992,

there are no, absolutely no medically accepted uses of anabolic

steroids."   In addition, appellant asked Dr. Goldstein whether,

hypothetically, anabolic steroids are appropriate for patients

(1) with chronic fatigue, muscle fatigue or muscle weakness, or

(2) wishing to gain weight because they are weak.

     "The qualification of an expert is within the sound

discretion of the trial court."       Lane v. Commonwealth, 223 Va.
713, 718, 292 S.E.2d 358, 361 (1982).



                                  6
          A trial court will not be reversed for
          allowing a witness to testify as an expert
          unless it appears clearly that he was not
          qualified in the field in which he gives
          evidence. The question of qualification is
          largely in the discretion of the trial judge
           . . . . An expert in a criminal case "may
          give an opinion based [only] upon his own
          knowledge of facts disclosed in his testimony
          or . . . upon facts in evidence assumed in a
          hypothetical question," but the witness may
          not express an opinion as to the ultimate
          issue to be determined by the trier of fact.


Price v. Commonwealth, 18 Va. App. 760, 764, 446 S.E.2d 642,
644-45 (1994) (citations omitted).

     "All that is necessary for a witness to qualify as an expert

is that he have 'sufficient knowledge of his subject to give

value to his opinion,' and that he be better qualified than the

jury to form an inference from the facts."   Id. at 86, 341 S.E.2d

at 399 (citations omitted).   "Any argument that [the expert]

lacked experience in the field went to the weight that the trier

of fact gave to [his] opinion, not to its admissibility."    Id.

     Dr. Petrone, an orthopedic surgeon, clearly had sufficient

knowledge and experience to render an opinion in this case

regarding the use and abuse of steroids, although he indicated

that he did not approve of the use of steroids.   Any objection to

Dr. Petrone's qualification as an expert witness went to the

weight to be given his testimony, and not its admissibility.

Therefore, the trial court did not err in allowing Dr. Petrone to

testify as an expert witness.

     "[W]here an accused unsuccessfully objects to evidence which



                                 7
he considers improper and then on his own behalf introduces

evidence of the same character, he thereby waives his objection,

and we cannot reverse for the alleged error."       Hubbard v.

Commonwealth, 234 Va. 1, 9, 413 S.E.2d 875, 879 (1992) (citations

omitted).

     Additionally, appellant waived any objection to Dr.

Petrone's testimony, because he asked his own expert during

direct examination about the uses and possible side effects of

anabolic steroids, and posed hypothetical questions to his own

expert witness.   Furthermore, several witnesses provided the

information used by the Commonwealth in its hypothetical

questions.   Therefore, the Commonwealth's hypothetical questions

were properly based on facts in evidence.       Accordingly, appellant

is barred from raising this issue on appeal.
                   IV.   SUPPRESSION OF EVIDENCE

                           A.   Medical Files

     Appellant next contends that the seizure of the medical

files from his office violated the Fourth Amendment prohibition

against unreasonable searches and seizures, and that the seizure

of these files does not fall under the plain view exception to

the warrant requirement.

     At trial, the evidence demonstrated that the Alexandria

police had a valid warrant to search appellant's offices; and

that the suspected criminal activity was distribution of Schedule




                                    8
III and V controlled substances. 1   Detective Steve Gurdak stated

that he had to look through files to find the names of the

patients who were listed in the warrant.    He testified that "it

appeared that almost any file I opened up had some notation about

anabolic steroid use."   The trial court found that "they were

looking for unmarked files that had notes and notations that had

to do with what Investigator Gurdak reasonably believed to be the

distribution of anabolic steroids."    The court found that the

plain view doctrine authorized the police action.
     In reviewing a trial court's motion to suppress, "[t]he

burden is upon [appellant] to show that this ruling, when the

evidence is considered most favorably to the Commonwealth,

constituted reversible error."   Fore v. Commonwealth, 220 Va.
1007, 1010, 265 S.E.2d 729, 731, cert. denied, 449 U.S. 1017

(1980).

     "An officer may seize an item in plain view if the officer

     1
      The police were authorized to search for and seize:

          Any and all records of anabolic steroids
          dispensed or maintained within the office,
          any and all records of controlled narcotics
          dispensed or maintained within the office,
          any inventory of anabolic steroids or
          controlled narcotics stored in the office,
          any papers or other records associated with
          the distribution of anabolic steroids or
          controlled narcotics for other than
          legitimate medical treatments, medical
          records, files, billing or other records for
          the following specified patients: [eighteen
          names listed].




                                 9
is lawfully in a position to see the item and it is 'immediately

apparent that the item may be evidence of a crime.'"

Commonwealth v. Ramsey, 19 Va. App. 300, 303, 450 S.E.2d 775, 777

(1994) (citation omitted).

     The police were lawfully in appellant's office, pursuant to

a valid search warrant authorizing them to search the office for

particular files and evidence of the distribution of anabolic

steroids and controlled narcotics.    To recover the specifically

named patients' files, it was necessary for the officers to

search several areas of the office and various drawers and files.

During the course of this search, they discovered additional

items that were linked to the distribution of steroids and

narcotics, including an unusually large supply of anabolic

steroids.   Thus, the evidence disclosed during a lawful search

was in plain view and properly admitted.
                          B.   Body Wires

     Lastly, appellant argues that the trial court erred in

denying his motion to suppress the evidence obtained by the use

of an undercover body wire.    Appellant claims that the officers

did not obtain court approval for the interception of oral

communications obtained through a body wire; that his

conversations were not with co-conspirators; and that he was not

discussing the commission of a crime.

     "It shall not be a criminal offense under this chapter for a

person to intercept a wire, electronic or oral communication,



                                 10
where such person is a party to the communication or one of the

parties to the communication has given prior consent to such

interception."   Code § 19.2-62(B)(2) (emphasis added).    "[I]t is

not a violation for a person to disclose the contents of a

communication . . . while testifying under oath in any criminal

proceeding for an offense of extortion, bribery, or felony drug

violation or any conspiracy or attempt to commit those offenses."

 Wilks v. Commonwealth, 217 Va. 885, 887, 234 S.E.2d 250, 251

(1977).
     Furthermore, "[however] strongly a defendant may trust an

apparent colleague, his expectations in this respect are not

protected by the Fourth Amendment when it turns out the colleague

is a government agent regularly communicating with the

authorities.    In these circumstances, 'no interest legitimately

protected by the Fourth Amendment is involved,' for that

amendment affords no protection to 'a wrongdoer's misplaced

belief that a person to whom he voluntarily confides his

wrongdoing will not reveal it.'"      Id. at 889-90, 234 S.E.2d

at 253.

     Every participant in the undercover operation who wore a

body wire consented to the police intercepting the communications

between the person and appellant prior to the conversations

taking place.    Therefore, we hold that the evidence was properly

admissible.

     Accordingly, for all the foregoing reasons, we affirm the




                                 11
decisions of the trial court.

                                     Affirmed.




                                12